OFFICE OF ‘THRATTORNEY GENERAL    OFTEXAS


Honorablenwld & uul@dQ
countyAttonmy
xl Pw0~C0aulty
xl ?uo, trxu
Dear lllrr




                                       at, whou lettir,
                                       ion the mateOS




         After due roneidrntionof tha matterin hand,wa
agree with the oonolwitma you bate Nlaohedin your lettar,
U w do not find an hatutory authorityalthor lxpro~r.d
or implid lAh o r i2
                   Ing the Cds8lcinera~ Court to oxpad
fundafor bylng hook8 for the Court of Cid1App-W      Lnr
Ran.   DaYId~X.   xuloahy,   Page   t



Library.*Noare unableto  oonstrurthe above ~Islon of
seotion4, ohapterreo, OS the Adtill
                                 1911, send LsglsLature,
orsatingud ssta~llshlng ssltlCourt cb Civil Appsalsss
lr tbo r ic l th eCo zza IssIc ner
                                Co ur
                                    s~t
                                      to e x p enb
                                                o o uuty
                                                      a tntls
fo rma In &       sslner
       OurattentionIsdir ec ted fur th e
                                       tor th eAo tso f
Ull,S& d L*g I sla tum,
                     lst Ca lled
                               6usIo n,o h a p tu
                                                5,a r d
on page 38 of the CensrslLaws, we flnclthat an approptis-
tlon was kado for rbookbfor maIntmanss of Libra@ lntb
sum of USO.00 for the blennlum beginning Beptsmbsr1 lull,
ad @a&fng August Sl, 1915,wkleh spproprlatlon   u I& for
Eiop Paso Court of CIvll AppsalS 8th Suprum JuUloIalDIS-
        As fsr ss we an ablr to tfnd ash &glslstum bs
suadr&molt10 appropriationsfor the &tIoular purposr    to
sash of tbs Oourts of Ciril Appsals in all rlavu~ Buprmr
;u$siF Dlstriotsi The 45th La Is&tlln, B. 3.&38, ohap
            e ll57, Otmml bbssfon Laws In its sppropria-
tion to: Phe supam-tand mldnanoo of tf& judlolary,
8ppro rIatod$lEiiO.OO to the Court of Clrll Appsals,8th
rudlo4al Dlstriot snd similaroourtmfor *books fti llbnrgl.
In Ssotlong, chapter46s of said H. B, 8JB, we flu& the
tollowlngprovisl on8:
             *All~a~~~unts   approprlatsdIn this Act fsr
       lax books, or expemlsdthsmfor under authority
        of this Aot, shallbaplid out of fhs general
       rundand the speaialaooouatsIn the gsns~l
       rund Is hereioaftu protiaeb. In acoonlanes
       dth provIsIonsof chapter 104 of the prlstod
       GeneralLaws of the Hegulu Bernsian      of the 44th
       Legislaturr,     the sevsralCourt8 of CIfil Ap eals
       are herebyauthorisrdto pur&ass~adtlltiom       P law
       books out df their local r~oelpts ad there ia
       herebyappropriatedto.saohof s&l Courtsfor
       luch puryme8~for      baOh of the flsOal pars end-
        ing August 51, 1938,and luigust    Sl, 1939, ths
       sum ot 83.xHuntlred    and Twenty-five@ollars ()BeEdO)
       out 0r their looal reo*ts In additionto the:
       speciffoamountshereinspproprlatedfor library
       books  for said oourts provided     further Ina In
       aocordancewith said iaw that any of mafd Cotis
        of CivilAppeals rscsliclng     s spt~oiflo
                                                 approprla-
       tion of 16813 than 8ii Bunama0.d 5bdiy-rivO Do1
       lars (#6Z6.00)  per par for      library
                                          books shall
       not expend from said 1waL roorlptsmom than th0
       said speoIfI0amount herainspproprIats&w
_, .-‘I




          ?




                          Cha ter,lO4of the Aots of 1935, 44th fngisbtura,
                rerurea to atova, In Gotion t of the lppropr&Won.totha
                 utiolary,an4 to uhlah you rofrrrodIn your lottrr,dll ba
              * iouml IncorporatedIn the RwIrrd Civil Btatute8of lQe5 as
                Artio1.rlSMn, Reotion1-a. l!he&glslatIon aformmentIonrd
                forutrlls any furtherquostlonof suah powen fand authority
                b einglnfur ed upontha Commlsslo~rs'Court to purahnselaw
                books far thr llbrarlu balonglngto the JuAI4aryin qurs-
                tim apt 0r 00unty funds,
                        You are therafori rospeotfull rdirired that It Is
               theopInIonof this drpmtmont that thr tenunIssIonsrs~
                                                                  Court
               of Xl Pam Ceuntyboos not hate the authorityto pdrohasm
               ku books from oount funds for tha we 0rthr Court of CIvIl
               &gaalm' library,8ti 8upram JudlalnlDIstrIot,Xl ASO.
                         In rompllat2oe
                                     with y o urrrqmmt, w l.mlo 8a
                                                                oopy
               of OUT Oplnlon0490.
                                             ToursYuy tnl4,
                                         ATmRNxYtsxmluL OrTRAa

                                         m
               yp                                   !A       B
                    .                                 l   imsista nIi”&




               I* r. Yoon
               FIRST ASSlSTAhpT
               ATTORWICII
                        GXCiERkL